51 F.3d 268
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James TINSLEY, Presumed, a/k/a Virgel St. John, Petitioner-Appellant,v.Richard S. LINDLER, Warden, McCormick CorrectionalInstitution, Respondent-Appellee.
No. 95-6121.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 11, 1995.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  G. Ross Anderson, Jr., District Judge.  (CA-94-2366-6-3AK).
James Tinsley, appellant Pro Se.  Donald John Zelenka, Chief Deputy Attorney General, Columbia, SC, for appellee.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition and request for relief under 28 U.S.C. Sec. 2241 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Tinsley v. Lindler, No. CA-94-2366-6-3AK (D.S.C. Dec. 7, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Appellant's motion to compel access to the courts is denied